Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Claim(s) 1-9 is/are pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 20, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-9 are allowed.
The claimed invention recites 
Claim 1 “ A display device comprising: a display region including a plurality of display pixels, the display region being configured to display an image in accordance with image data input from an external device; a control circuit configured to control the display region; a first power line pattern; and a second power line pattern, wherein the display region includes: a first region; and a second region having a lower display pixel density than the first region, and wherein the control circuit is configured to: supply pixel circuits in the first region with a first power supply potential through the first power line pattern; supply pixel circuits in the second region with a second power supply potential higher than the first power supply potential through the second power line pattern; and supply light-emitting elements of the display pixels in the second region with driving 

The following prior arts are representative of the state of the prior art:  
Uh et al, U.S. Patent Publication No. 20060158588 (figure 13)
Wang, U.S. Patent Publication No. 20170076654 (figure 5)
Cao et al, U.S. Patent Publication No. 20210335220 (figure 4)

The prior arts cited fails to fairly teach or suggest the combined features of the invention including a first power line pattern; and a second power line pattern, wherein the display region includes: a first region; and a second region having a lower display pixel density than the first region, and wherein the control circuit is configured to: supply pixel circuits in the first region with a first power supply potential through the first power line pattern; supply pixel circuits in the second region with a second power supply potential higher than the first power supply potential through the second power line pattern; and supply light-emitting elements of the display pixels in the second region with driving current higher than driving current for the display pixels in the first region for a same grayscale level specified in image data.	

These features find support at least at figure 9 of Applicant’s original specification.

As such, modification of the prior art of record can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art would have made the necessary modifications to the prior art of record to encompass the limitations set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate nor render obvious the claimed inventions. Hence, claims 1-9 are allowed.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Karaki, U.S. Patent Publication No. 20060028687 (electro-optical device).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539. The examiner can normally be reached Monday - Friday 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/Dorothy Harris/Primary Examiner, Art Unit 2625